Citation Nr: 1200754	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical and thoracic spine disorders, to include degenerative joint disease therein.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative disease of the cervical and thoracic spines.  The Veteran timely appealed that issue.

This case was initially before the Board in March 2011, when it was remanded for further development to include obtaining the Veteran's Social Security Administration (SSA) records.  Those records having been obtained, the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board instructed that the RO/AMC obtain and associate the Veteran's SSA records with the claims file.  Such has been accomplished.
However, in a May 2009 statement, the Veteran indicated that he had sought treatment at the Salisbury, Durham, and Richmond VA Medical Centers.  The Board notes that records from the Salisbury and Richmond VA Medical Centers are either of record or there are formal findings of unavailability of records from those facilities for the relevant periods of time.  However, it does not appear that any attempts to obtain records from the Durham VA Medical Center have been made, nor do those documents appear in the record.  Accordingly, the Board finds that a remand is necessary in order to obtain those identified medical records in this case.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Also, the Board notes that the most recent records from the Richmond and Salisbury VA Medical Centers are from March 2009.  Likewise, the most recent private medical documents are from November 2006.  On remand, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham, North Carolina, VA Medical Center, or any other associated VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any relevant VA treatment records from the Salisbury, North Carolina, and Richmond, Virginia VA Medical Centers, including the Charlotte CBOC, or any other VA medical facility that may have treated the Veteran since March 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed spinal disorders since discharge from service and which is not already of record, and particularly since November 2006.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for cervical and thoracic spine disorders, to include degenerative joint disease therein.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

